EXHIBIT 99.7 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined balance sheet as of June 30, 2012 and the unaudited pro forma condensed combined statements of income for the year ended December 31, 2011 and the three months ended June 30, 2012 are based on the historical financial statements of Tegal Corporation and CollabRx after giving effect to Tegal Corporation’s acquisition of CollabRx using the acquisition method of accounting and applying the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial information. The unaudited pro forma condensed combined balance sheet combines Tegal Corporation’s historical condensed consolidated balance sheet as of June 30, 2012 and CollabRx’s historical condensed consolidated balance sheet as of June 30, 2012, giving effect to the acquisition as if it had occurred on June 30, 2012. The unaudited pro forma condensed combined statement of operations for the year ended March 31, 2012 combines Tegal Corporation’s historical consolidated statement of operations for the year then ended with CollabRx’s historical consolidated statement of operations for the year ended March 31, 2012. The unaudited pro forma condensed combined statement of operations for the three months ended June 30, 2012 combines Tegal Corporation’s historical condensed consolidated statement of operations for the three months ended June 30, 2012 with CollabRx’s historical condensed consolidated statement of operations for the six months ended June 30, 2012. The unaudited pro forma condensed combined statements of operations give effect to the merger as if it had occurred at the beginning of the fiscal year ending March 31, 2012. The acquisition has been accounted for under the acquisition method of accounting in accordance with Financial Accounting Standard ASC 805, Business Combinations. Under the acquisition method of accounting, the total estimated purchase price is allocated to the net tangible and intangible assets of CollabRx acquired in connection with the acquisition, based on their estimated fair values. Management has made a preliminary allocation of the estimated acquisition price to the net tangible and intangible assets acquired and liabilities assumed based on various preliminary estimates. These preliminary estimates and assumptions are subject to change during the measurement period (up to the time it takes to gather the necessary information and no longer than one year from the acquisition date). The final determination of the values of assets and liabilities and the integration costs may result in actual values, assets, liabilities and expenses that are different from those set forth in the unaudited pro forma condensed combined financial information. The unaudited pro forma condensed combined financial information has been prepared by management for illustrative purposes only and are not necessarily indicative of the condensed consolidated financial position or results of income in future periods or the results that actually would have been realized had Tegal Corporation and CollabRx been a combined company during the specified periods. The unaudited pro forma condensed combined financial information does not reflect any operating efficiencies and/or cost savings that we may achieve with respect to the combined companies, or any liabilities that may result from integration activities. The pro forma adjustments are based on the information available at the time of the preparation of this document. The unaudited pro forma condensed combined financial information, including the notes thereto, are qualified in their entirety by reference to, and should be read in conjunction with, Tegal Corporation’s historical consolidated financial statements included in its Annual Report on Form 10-K, for its year ended March 31, 2012 and in its Form 10-Q for its three month period ended June 30, 2012, and CollabRx’s historical consolidated financial statements for the year ended December 31, 2011, and three months ended June 30, 2012, which are included as Exhibits 99.6 to this Form 8-K. Unaudited Pro Forma Combined CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) UNAUDITED Tegal CollabRx June 30, June 30, Pro Forma Adjust Combined ASSETS Current assets: Cash and cash equivalents $ $ $
